DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shotey (US 10,136,679). 
Shotey teaches an electronic cigarette (device for generating aerosol), the device comprising: a body portion 91 including a processor (controller), a heater, and a hall effect magnetic sensor 134; and a sliding member 130 including a magnet 133 and configured to move between a first position and a second position along the body portion, wherein the magnetic sensor detects movement of the magnet, and wherein the controller activates the device when the magnetic sensor detects that the sliding member is moved from the first position to the second position, the controller deactivates the device when the magnetic sensor detects that the sliding member is moved from the second position to the first position, wherein the controller deactivates the device when the magnetic sensor detects that the sliding member is moved from the second position to the first position, the controller starts preheating of the heater when the sliding member completes moving from the first position to the second position, wherein the magnet is arranged adjacent to the magnetic sensor when the sliding member is located at the second position, the first position is closer to an upper end of the body portion than the second position, the sliding member surrounds at least a portion of a side of the body portion, the sliding member moves in a longitudinal direction of the body portion, and activating the device when the detected movement indicates that the sliding member is moved from a first position to a second position [Fig. 46-50; col. 7, l. 1-40; col. 12, l. 51 to col. 13, l. 14]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shotey. 
Shotey teaches the body portion further includes a first magnet  131 (magnetic coupling member having magnetism) spaced apart from the magnetic sensor 134 in a longitudinal direction, the sliding member further includes a second magnet 132 (magnetic coupling member having magnetism) spaced apart from the magnet 133 in a longitudinal direction, and wherein, when the sliding member is located at the second position, the second magnetic coupling member 132 is arranged adjacent to the first magnetic coupling member 131 such that the first magnetic coupling member and the second magnetic coupling member are magnetically coupled [Fig. 49]. Shotey teaches when the sliding member is located at the first position, the magnet 133 is spaced apart from the first magnetic coupling member 131 [Fig. 50]. Shotey does not specifically teach in this embodiment that when the sliding member is located at the first position adjacent to the first magnetic coupling member such that the first magnetic coupling member and the magnet are magnetically coupled. However, in another embodiment, Shotey does teach magnet 33 can be in a slid such that it is either coupled to magnet 31 or magnet 32 [Fig. 14-15; col. 8, l. 31-60], thereby allowing the sliding member to be fixed in either of the two position. One of ordinary skill in the art would have found it obvious to apply this concept to the embodiment of Shotey shown in Fig. 49-50, whereby the magnet 131 can be coupled to magnet 133 the first position in addition to magnet 132 in the second position, to also allow the sliding member to be fixed in the first position. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0337377. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC YAARY/               Examiner, Art Unit 1747